Case 8:19-mc-00017-DOC-JDE Document 10-1 Filed 12/09/19 Page 1 of 2 Page ID #:147



  1   Jodi E. Lopez (SBN 231117)
      jlopez@sidley.com
  2   SIDLEY AUSTIN LLP
      555 West 5th Street
  3   Los Angeles, CA 90013
      Telephone: +1 (213) 896-6000
  4   Facsimile: +1 (213) 896-6600
  5   Attorneys for Applicant
      BEACON SALES ACQUISITION, INC.
  6
  7
  8
                            UNITED STATES DISTRICT COURT
  9
                           CENTRAL DISTRICT OF CALIFORNIA
 10
                                    SOUTHERN DIVISION
 11
      IN RE EX PARTE APPLICATION OF                 Case No. 8:19-mc-00017
 12   BEACON SALES ACQUISITION, INC.
      FOR AN ORDER GRANTING LEAVE                   [PROPOSED] ORDER
 13   TO ISSUE A SUBPOENA PURSUANT
      TO 28 U.S.C. § 1782
 14                                                 Joint Stipulation Filed Concurrently
                   Applicant.
 15
 16
 17
 18         Pursuant to the Stipulation of the parties, and good cause appearing therefore, it
 19   is hereby ORDERED that S-Energy America Inc.’s discovery obligations, including but
 20   not limited to producing the documents identified under Magistrate Judge Early’s
 21   October 15, 2019 order, shall be stayed through January 31, 2020 to allow the parties
 22   to negotiate an appropriate settlement, provided, however, that if Beacon Sales
 23   Acquisition Inc. concludes that the discussions are not likely to lead to a mutually
 24   agreeable settlement, it may give notice to S-Energy to produce all non-privileged
 25   documents generated by the search terms attached as Exhibit A to the October 15, 2019
 26   Stipulation that are in its custody, possession, or control within seven (7) days of such
 27   notice. If the new due date for the production falls on a weekend or holiday, S-Energy
 28


                                      [PROPOSED] ORDER
Case 8:19-mc-00017-DOC-JDE Document 10-1 Filed 12/09/19 Page 2 of 2 Page ID #:148



  1   shall have until and through the next business day to produce the documents.
  2
  3   IT IS SO ORDERED.
  4
      Dated: ________
  5
                                            JOHN D. EARLY
  6                                         United States Magistrate Judge
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                2
                                     [PROPOSED] ORDER
